Opinion.
Campbell, J.:
There was no objection in the court 'below to the instructions, and, therefore, that made here for the first time, cannot prevail.
The verdict is manifestly wrong, as to the appellant, and should have been set aside. By the testimony of the appellee himself, he had no claim on the appellant for the $400- item of the account, or the $5 item. A. Barnett, and not the appellant, employed Bucks & Jayne to defend the suit at Oxford and to bring the chancery suit in Sunflower, and to draw the agreement for which the sum of $5 was charged. Mr. Jayne says, that after the compromise of the suit, J. Barnett mentioned them to him, but that was after the services were rendered.

Reversed and remanded.